Name: 94/335/EC: Commission Decision of 26 May 1994 amending Decision 93/402/EEC on the health conditions and veterinary certification required for the importation of fresh meat from certain countries of South America in order to take into account aspects regarding SÃ £o Paulo and Minas Gerais (Brazil) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  animal product;  tariff policy;  agricultural activity
 Date Published: 1994-06-15

 Avis juridique important|31994D033594/335/EC: Commission Decision of 26 May 1994 amending Decision 93/402/EEC on the health conditions and veterinary certification required for the importation of fresh meat from certain countries of South America in order to take into account aspects regarding SÃ £o Paulo and Minas Gerais (Brazil) (Text with EEA relevance) Official Journal L 148 , 15/06/1994 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 58 P. 0057 Swedish special edition: Chapter 3 Volume 58 P. 0057 COMMISSION DECISION of 26 May 1994 amending Decision 93/402/EEC on the health conditions and veterinary certification required for the importation of fresh meat from certain countries of South America in order to take into account aspects regarding Sao Paulo and Minas Gerais (Brazil) (Text with EEA relevance) (94/335/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 14, 15 and 16 thereof, Whereas the health conditions and veterinary certification required for the importation of fresh meat from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina are laid down in Commission Decision 93/402/EEC (3), as last amended by Decision 94/334/CE (4); Whereas, following a deterioration in health conditions in the States of Sao Paulo and Minas Gerais, the Brazilian authorities have taken steps to check the said deterioration; whereas by Commission Decision 93/576/EEC (5) the Brazilian authorities have been given until 1 June 1994 so that the results of these measures can be assessed; Whereas, the last check by Community inspectors carried out in Brazil revealed an improvement in the disease situation in the States of Sao Paulo and Minas Gerais following the actions of the veterinary services; Whereas in spite of this improvement a problem still exists in part of Minas Gerais and, in consequence, regionalization should be imposed with regard to this specific area; Whereas Decision 93/402/EEC must therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For 15 days following the date this Decision was notified to the Member States they shall authorize the importation of fresh meat from Brazil which was produced and certificied, in accordance with the provisions in force, before that date. Article 2 Annex 1 to Decision 93/402/EEC is replaced by the Annex hereto. Article 3 The provisions of Decision 93/576/EEC are repealed. Article 4 This Decision is addressed to the Member States. Done at Brussels, 26 May 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 179, 22. 7. 1993, p. 11. (4) See page 12 of this Official Journal. (5) OJ No L 277, 10. 11. 1993, p. 34. ANNEX 'ANNEX I DESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES "" ID="2">AR> ID="3">01/93> ID="4">Whole country"> ID="2">AR-1> ID="3">01/93> ID="4">South of 42nd parallel"> ID="1">Argentina> ID="2">AR-2> ID="3">01/93> ID="4">Territory north of 42nd parallel excluding Chaco and Formosa"> ID="2">AR-3> ID="3">01/93> ID="4">Provinces of Entre RÃ ­os, Corrientes and Misiones"> ID="2">AR-4> ID="3">01/93> ID="4">Provinces of Catamarca, San Juan, La Rioja, Mendoza Neuquen and RÃ ­o Negro and the department of Patagones in the province of Buenos Aires"> ID="2">BR> ID="3">01/93> ID="4">Whole country"> ID="1">Brazil> ID="2">BR-1> ID="3">01/94> ID="4">States of: Rio Grande do Sul, ParanÃ ¡, Minas Gerais (except regional delegations of delegations of Oliveira, Passos, Sao GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­), Sao Paulo, EspÃ ­rito Santo, Mato Grosso do Sul (except for the municipalities of Sonora, Aquidouana, Bonoquena, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde de Mato Grosso)."> ID="1">Chile> ID="2">CL> ID="3">01/93> ID="4">Whole country"> ID="2">CO> ID="3">01/93> ID="4">Whole country"> ID="2">CO-1> ID="3">01/93> ID="4">Zone included within the following borderlines: from the point where the Murri river flows into the Atrato river, downstream along the atrato river to where it flows into the Atlantic Ocean, from this point to the Panamanian border following the Atlantic coastline to Cabo TiburÃ ³n; from this point to the Pacific Ocean following the Colombian-Panamanian border: from this point to the mouth of the Valle River along the Pacific coast and from this point along a straight line to the point where the Murri river flows into the Atrato river"> ID="1">Colombia> ID="2">CO-2> ID="3">01/93> ID="4">The municipalities of Arboletas, Necocli, San Pedro de Uraba, Turbo, Apartado, Chigorodo, Mutata, Dabeiba, Uramita, Murindo, Riosucio (right bank of the Atrato river) and Frontino"> ID="2">CO-3> ID="3">01/93> ID="4">Zone included within the following borderline: from the mouth of the Sinu river on the Atlantic Ocean, upstream along the Sinu river to its headwaters of Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the department of Antiquia and CÃ ³rdoba, and from this point to the mouth of the Sinu river along the Atlantic coast"> ID="1">Paraguay> ID="2">PY> ID="3">01/93> ID="4">Whole country"> ID="1">Uruguay> ID="2">UY> ID="3">01/93> ID="4">Whole country'">